Order denying motion to permit the filing of an amended notice of mechanic’s lien, nunc pro tunc, reversed upon the law and the facts, without costs, and motion granted. The failure to name the true owner would not be fatal even upon foreclosure of the lien. (Gates & Co. v. Nat. Fair & Exposition Assn., 225 N. Y. 142; Lien Law, § 9, subd. 7.) The difference in the amount of the appellant’s claim in the lien, as filed, and the amount specified in the proposed amended lien, is small, is in favor of the owner and is not a substantial objection. Nor is there any merit in the claim of misdescription of the property. Section 12-a of the Lien Law, added by chapter 627 of the Laws of 1932, in effect July 1, 1932, was intended to meet just such a case as this, and nothing in the brief of the respond*1006ents, nor in the record, shows such a prejudice as to deprive the appellant of the benefit of the statute. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.